PER CURIAM.
Memorandum handed down March 21st amended, so as to read as follows: “Motion granted, and questions certified as follows: ‘(1) Are the claimants holding shares in said corporation known as class E entitled to the rights of creditors or preferred shareholders of said corporation after its dissolution, as relating to any of the installment stocks in said corporation, and entitled to the payment by the receiver, on the final distribution of the assets of the corporation, to the extent of the par value of such stock, in preference and prior to any payment being made by said receiver to holders of shares of any such installment stocks ? (2) Are the claimants holding shares in said corporation known as cláss K entitled to the rights of creditors or preferred shareholders of said corporation after its dissolution, as relating to any of the installment stocks in said corporation, and entitled to the payment by the receiver, on the final distribution of the assets of the corporation, to the extent of the par value of such stock, in preference and prior to any payment being made by said receiver to holders of shares of any such installment stocks? (3) Are the claimants holding shares in said corporation known as class H entitled to the rights of creditors or preferred shareholders of said corporation after its dissolution, as relating to any of the installment stocks in said corporation, *1139and to the payment by the receiver, on the final distribution of the assets of the corporation, to the extent of the paid-up value of such stock, in preference and prior to any payments being made by said receiver to claimants holding shares of any of the installment stocks in said corporation?’ ”